Order entered June 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01562-CR

                       RICHARD WAYNE HENDERSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F00-55020-Q

                                            ORDER
       The Court DENIES appellant’s May 31, 2013 pro se “Motion for Doctrine of Estoppel.”

The Court dismissed the appeal for want of jurisdiction on February 25, 2013 and the Texas

Court of Criminal Appeals refused appellant’s petition for discretionary review on May 15,

2013. The Court has no jurisdiction over collateral attacks to the conviction.


                                                      /s/   JIM MOSELEY
                                                            JUSTICE